Citation Nr: 0914426	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-13 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability and, if so, whether that claim should be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
January 1980 and from January 1991 to March 1991, with 
additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's previously denied claims of 
entitlement to service connection for a psychiatric 
disability (claimed as adjustment disorder with anxious 
mood), a back condition (claimed as back strain), and a left 
knee condition.  The issue of service connection for a 
psychiatric disability is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A rating decision dated in December 1994 denied service 
connection for a psychiatric disability (then claimed as a 
nervous condition), a back condition, and a left knee 
condition.  The Veteran did not file a timely appeal of that 
decision.

2.  The evidence received subsequent to the last prior final 
denial of the Veteran's claim for service connection for a 
psychiatric disability is new, and is also material because 
it raises a reasonable possibility of substantiating the 
claim.

3.  Evidence received since the December 1994 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claims for service 
connection for back and left knee conditions, and does not 
raise a reasonable possibility of substantiating those 
claims.

CONCLUSIONS OF LAW

1.  The December 1994 RO decision that denied service 
connection for a psychiatric disability, a back condition, 
and a left knee condition is final.  38 U.S.C.A. § 7105 (West 
2008); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disability. 38 
U.S.C.A. § 5108, 7105 (West 2008); 38 C.F.R. §§ 3.156, 
20.1104 (2008).

3.  New and material evidence has not been received to reopen 
the claims for service connection for back and left knee 
conditions.  38 U.S.C.A. §§ 5108, 7105 (West 2008); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO found that new and material evidence sufficient to 
reopen the Veteran's claims for service connection for a 
psychiatric disability, back condition, and neck condition 
had not been submitted.  The Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

In a December 1994 rating decision, the RO denied the 
Veteran's claims for service connection for a psychiatric 
disability (then claimed as a nervous condition), a back 
condition, and a left knee condition.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2008); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  Thus, 
the December 1994 decision became final because the Veteran 
did not file a timely appeal.

The claims of entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an 
application to reopen his claim in December 2004.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before the RO at the time of the last final 
decision consisted of the Veteran's service medical records 
covering his periods of active duty and service in the Puerto 
Rico and New York Army National Guards.  Those records, dated 
from July 1979 to February 1991, showed that during his 
second period of active duty in January 1991, the Veteran 
sought treatment for acute anxiety and a lack of 
concentration.  In February 1991, he was referred for a 
psychiatric consultation in which he reported experiencing 
severe anxiety since being activated for service in the 
Persian Gulf.  Specifically, the Veteran complained of sleep 
problems, appetite loss, forgetfulness, and severe 
nervousness and tremulousness in the wake of his upcoming 
deployment during which he would be separated from his wife 
and autistic son and could face potential combat duty.  The 
Veteran emphasized that he had no history of mental distress 
and that the "symptoms troubling him now [were] new, having 
begun with the activation of his unit."  The service 
psychiatrist diagnosed the Veteran with adjustment disorder 
and anxious mood.  While noting that his mental status 
examination did not indicate that he was a threat to himself 
or others, the psychiatrist nonetheless found that the 
Veteran was psychiatrically unfit for deployment and 
recommended that he undergo psychiatric counseling.  His 
service personnel records, which were before the RO at the 
time of the December 1994 rating decision, reflect that the 
Veteran was discharged from service, effective March 1991, 
because of an adjustment order. 

Additional clinical evidence of record at the time of the 
last final decision included private medical records dated in 
November 1990 showing treatment for back strain, service 
medical records dated in January 1991 reflecting complaints 
of back pain, and an August 1991 report from the Veteran's 
private psychiatrist indicating that the Veteran had been 
diagnosed with chronic anxiety disorder with depression 
secondary to family problems, particularly involving his 
autistic son.

Based upon the clinical evidence of record, the RO found that 
the symptoms pertaining to the Veteran's in-service 
adjustment disorder and anxious mood were acute and 
transitory in nature and that there was no evidence that a 
chronic nervous condition had been incurred in or aggravated 
by service.  Moreover, the RO determined that because the 
Veteran had been treated for back strain prior to his reentry 
into active duty, that condition preexisted service and there 
was no evidence of aggravation.  Finally, the RO found that 
the Veteran's service and private medical records were 
completely silent for any complaints, diagnoses, or treatment 
pertaining to the left knee, and there were no medical 
records establishing that he currently suffered from a left 
knee condition.  Consequently, the Veteran's claims for 
service connection for nervous, back, and left knee 
conditions were denied.

The Veteran applied to reopen his service connection claims 
in December 2004.  With respect to his claim for service 
connection for a psychiatric disability, the Board finds that 
the evidence received since the last final decision in 
December 1994 is not cumulative of other evidence of record, 
relates to unestablished facts, and raises a reasonable 
possibility of substantiating the claim.

Newly received evidence includes private mental health 
records dated from May 1991 to December 2003 reflecting 
ongoing treatment for severe anxiety disorder, chronic 
depression, and related psychiatric symptoms.  Additional 
clinical evidence not previously of record consists of a 
December 2004 report from the Veteran's private treating 
psychiatrist indicating that the Veteran was diagnosed with 
posttraumatic stress disorder (PTSD) in May 1991 and has 
received treatment for that condition ever since.  The 
private psychiatrist opined that the Veteran's PTSD was due 
to his in-service "experience during the Kuwait conflict" 
and estimated his Global Assessment and Functioning (GAF) 
score as 50.  Additionally, the private psychiatrist noted 
that the Veteran's PTSD was manifested by symptoms including 
intense fear, recurrent distressing dreams, anxiety, feelings 
of helplessness and horror, flashbacks, hallucinations, 
social withdrawal and avoidance, lack of concentration, 
irritability, and insomnia, and resulted in cognitive 
impairment and intense psychological distress in his social, 
occupational, family, and other areas.

The Board finds that the newly received private medical 
records and December 2004 private psychiatrist's report are 
both new and material.  Specifically, the Veteran has 
presented clinical evidence that tends to corroborate his 
contention that his in-service adjustment disorder with 
anxiety was not acute and transitory in nature, as the RO 
found in its last final rating decision, but was instead 
symptomatic of a chronic psychiatric disability that has 
persisted since discharge.  That new evidence was not 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence 
submitted in support of the Veteran's claim for service 
connection for a psychiatric disability relates to a 
previously unestablished fact, the current presence of a 
chronic psychiatric disability that was incurred or 
aggravated in service.  Therefore, the Board finds that new 
evidence, when presumed credible for the purpose of 
determining whether it is material, is material.  
Accordingly, the Veteran's claim for service connection for a 
psychiatric disability is reopened.

Conversely, the Board finds that, with respect to the 
Veteran's claims for service connection for back and left 
knee conditions, the evidence received since the last final 
decision is cumulative of other evidence of record and does 
not raise a reasonable possibility of substantiating those 
claims.  

In support of his application to reopen his back and left 
knee condition claims, the Veteran resubmitted private 
medical records dated in November 1990 showing complaints of 
back and neck pain and an assessment of back strain, as well 
as service medical records dated in January 1991 reflecting 
treatment for back pain.  He also submitted post-service 
private medical records, dated from May 1991 to December 
2003, which reflect treatment for psychiatric and 
cardiovascular disabilities and hearing loss, but are 
negative for any complaints, diagnoses, or treatment of back 
or left knee problems.  Additionally, written statements from 
the Veteran and his wife were submitted indicating that he 
currently suffers from psychiatric, back, and left knee 
problems that are related to service.

The Board finds that new and material evidence sufficient to 
reopen the back and left knee service connection claims has 
not been received.  First, the November 1990 private medical 
records and the January 1991 service medical records 
reflecting treatment for back and neck pain and an assessment 
of back strain do not constitute new evidence because those 
records were previously considered by the RO at the time of 
the December 1994 decision denying the claim.  The Veteran 
did not appeal that denial of his claim, and that decision 
therefore became final.

In contrast, his private medical records dated from May 1991 
to December 2003 are new in the sense that they were not 
previously considered by RO decision makers.  However, they 
are not material.  While those records reflect treatment for 
psychiatric and other disabilities, they are negative for any 
complaints or clinical findings related to the back or left 
knee.  Thus the newly submitted post-service medical records 
do not relate to any unestablished facts necessary to 
substantiate the claims for service connection for back and 
left knee conditions.  

Neither may the claims be reopened on the basis of written 
statements of the Veteran and his wife.  These statements are 
new but not material.  As laypersons without ostensible 
medical expertise, the Veteran and his wife are not competent 
to provide a diagnosis or opine on a matter requiring 
knowledge of medical principles.  Bostain v. West, 11 Vet. 
App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson 
is generally not capable of opining on matters requiring 
medical knowledge).  While the Veteran can attest to any back 
or left knee symptoms that he currently experiences, he lacks 
the medical competence to relate those symptoms to his period 
of active duty.  Additionally, the Veteran's and his wife's 
statements are mainly cumulative of those considered at the 
time of the last final decision on these issues.

Although the Veteran has submitted new evidence that was not 
before the RO in December 1994, the Board finds that new 
evidence is not material to his claims for service connection 
for back and left knee conditions and does not warrant 
reopening of those previously denied claims.  In light of the 
evidence, it is the determination of the Board that new and 
material evidence has not been submitted with regard to those 
claims.  The new evidence does not provide competent evidence 
of a nexus between the Veteran's claimed back and left knee 
conditions and his time in service.  Therefore, that new 
evidence is not material.  Thus, the claims for service 
connection for back and left knee conditions are not reopened 
and the benefits sought on appeal remain denied.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2005 and a rating 
decision in February 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Additionally, at the time of 
the prior final denial of the claim for service connection 
for back and left knee conditions, the RO informed the 
Veteran that his back claim was denied because the clinical 
evidence he submitted demonstrated that he had a back 
condition that preexisted his period of active service and 
was not aggravated therein.  The RO simultaneously informed 
the Veteran that his left knee claim was denied because he 
had failed to submit any evidence showing that his claimed 
left knee condition was incurred in or aggravated by service.  
That communication, in addition to the above correspondence, 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2006 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

New and material evidence has been submitted for the claim of 
entitlement to service connection for a psychiatric 
disability.  To that extent only, the appeal is granted.

Service connection for a back condition remains denied 
because new and material evidence has not been received to 
reopen the claim.

Service connection for a left knee condition remains denied 
because new and material evidence has not been received to 
reopen the claim.


REMAND

Additional development is needed prior to further disposition 
of the Veteran's claim for service connection for a 
psychiatric disability.

During his second period of active service from January 1991 
to March 1991, the Veteran was treated for complaints of 
acute anxiety, lack of concentration, and related symptoms.  
During a February 1991 in-service psychiatric consultation, 
the Veteran reported that he had never experienced mental 
health problems in the past and attributed his current 
psychiatric symptoms to his impending deployment to the 
Persian Gulf region, which would require him to leave his 
wife and autistic son and expose him to potential combat 
situations.  Based upon the Veteran's statements and a mental 
status evaluation, the in-service psychiatrist diagnosed him 
as having an adjustment disorder with anxious mood and 
recommended his discharge from service, which was effectuated 
in March 1991.   

The record thereafter shows that since May 1991, the Veteran 
has undergone private medical treatment for PTSD and related 
symptoms.  A December 2004 report from his private treating 
psychiatrist indicated the Veteran's PTSD was manifested by 
various psychiatric symptoms, including anxiety, and was due 
to his in-service "experience during the Kuwait conflict." 

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on such a claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In a claim for service connection, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits 
still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 
C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).

The Veteran has not yet been afforded a VA examination with 
regard to his claim for service connection for a psychiatric 
disability.  It therefore remains unclear to the Board 
whether the Veteran's currently diagnosed PTSD and related 
psychiatric symptoms are related to his in-service adjustment 
disorder with depressed mood or to any other aspect of his 
active service.

The Board acknowledges that the December 2004 report from the 
Veteran's private treating psychiatrist indicates that the 
Veteran has suffered from PTSD and related psychiatric 
symptoms since his discharge from active service and that 
those symptoms are due to his in-service experiences in the 
Kuwait conflict.  Significantly, however, it does not appear 
that the private psychiatrist based that opinion on a review 
of the claims folder, including the service medical and 
personnel records showing that the Veteran was diagnosed with 
an adjustment disorder and discharged from active duty prior 
to his scheduled deployment to the Persian Gulf.  To ensure a 
thorough examination and evaluation, the Veteran's disability 
must be viewed in relation to his history.  38 C.F.R. § 4.1 
(2008).  Therefore, the Board finds that a remand for an 
etiological examination and opinion is necessary in order to 
fairly address the merits of this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine the current 
nature and etiology of any psychiatric 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile the opinion with all 
other clinical evidence of record, 
including the service medical records 
dated from January 1991 and March 1991 
showing treatment for an adjustment 
disorder with anxious mood, the post-
service medical records reflecting 
complaints and clinical findings of PTSD 
and related symptoms, and the December 
2004 private psychiatrist's report 
indicating that the Veteran had suffered 
from PTSD since his discharge from 
service and that this condition had its 
onset "in his experience during the 
Kuwait conflict."  The VA examiner's 
opinion should specifically address the 
following: 

a)  Diagnose any current psychiatric 
disability.

b)  Provide a full multi-axial 
diagnosis and specifically state 
whether or not each criterion for a 
diagnosis of PTSD is met pursuant to 
the Diagnostic and Statistic Manual 
of Mental Disorders, Fourth Edition 
(DSM- IV).

c)  If a diagnosis of PTSD is 
warranted, specify the specific in-
service stressor or stressors upon 
which that diagnosis is based.

d)  Discuss whether it is as likely 
as not (more than 50 percent 
probability) that any current 
psychiatric disability, to include 
PTSD, is related to the adjustment 
disorder with anxious mood for which 
the Veteran was treated during his 
second period of active service.

e)  Discuss whether any current 
psychiatric disability, to include 
PTSD, is otherwise related to either 
of the Veteran's periods of active 
service from September 1979 to 
January 1980, and from January 1991 
to March 1991.

2.  Then, readjudicate the claim for 
service connection for a psychiatric 
disability.  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


